Title: To Thomas Jefferson from Charles Pinckney, 6 October 1801
From: Pinckney, Charles
To: Jefferson, Thomas


Dear Sir
October 6:1801 In Paris
I wrote you from Brussells that I had by accident met with a gentleman at that place who had from some private communications convinced me a peace would be immediately made between France & England.—that particular reasons would induce France at this time to give up to England points she would not at any other concede & that the force of popular opinion would compell her (England) to a Peace against the Opinions or Wishes of Mr: Pitt & his friends who still actually directed their affairs.—I have now to inform you that his information has proved correct & that Peace has been this Evening announced in all the public places at Paris.—the particulars are not published, but as far as I can hear or gather from those I suppose to be best informed it is as follows—Martinique restored to the french.—Egypt to the Porte.—Malta to it’s knights.—The Cape of Good Hope is open to the Trade of both nations.—France retains all her acquisitions in Europe & Great Britain retains the Spice Islands—all her acquisitions in India & Trinidad.—I could not hear certainly with respect to Surinam, but from the authority I recieved it, I have little doubt that these are the Outlines of the treaty—as soon as it is published I will send it to you.—it will perhaps surprise you that such a peace has been made, leaving Great Britain so much the means of extending her commerce & maintaning her superiority at sea.—My own Opinion is that the conduct of Toussaint, & important movements intended at home have hastened this Event.—there can be no Question that this Government intends sending out a large force to the Island of Saint Domingo to replace things in their former situation & that this will be done immediately.—indeed it is suspected there is a secret article in the treaty to this Effect & that in case of necessity Great Britain will cooperate as she is now seriously alarmed about her own Islands.—the Peace happening at the time I was in Paris, & there being no diplomatic man from our country here at this moment who would mix in those circles from which intelligence alone is to be drawn I considered it my duty to remain at this centre of politics a few days longer than I should otherwise have done, & shall be able whenever I meet with a safe opportunity of some individual I can trust to furnish you with interesting details.—at present I am not quite satisfied of the safety of the conveyance of the post & shall only say that from the most undoubted authority you may be assured that notwithstanding the peace or however quiet or secure things may be no change either in the Constitution or Government of this country is soon intended, that will make them approach nearer our own.—the present System is intended to continue.—You may also be assured that the occupation of Louisiana is with them a favourite object & that the cession has been absolutely made by Spain.—I have however reason to believe that Bonaparte himself, his Brother Joseph, Marbois (now Minister of Finance & the public Treasure), La Forest, Otto & others are highly friendly to us.—I have been frequently asked & sometimes in a pointed manner since my arrival what is the Opinion of our Government respecting the change in France & their existing constitution but had always answered, Our country wishes peace, friendship & a liberal commerce with all the World—She interferes not in the Governments of others, nor sees the necessity of giving any opinions on them.—these are questions that rest with themselves.—
I think it will be difficult for the best informed men in Europe to calculate upon what will be the changes in this Quarter of the World in six years to come.—the state of things is entirely altered by the War just concluded.—England however powerful at sea has lost for the present her influence in continental affairs.—the Empire of Germany will undergo a serious alteration without her having any opinion, or interference on the subject—the influence & power of the King of Prussia, of France & Russia which were unknown in the last age in the diets of the Empire, now determine nearly every thing & it seems to me that the Time is not very distant when those powers in conjunction with Austria will mix all the little principalities & minor states of Europe into five or six large Governments, the forms or principles of which it will be, or rather as I have observed, it is at present extremely difficult to calculate on.—notwithstanding the late change of Government in France & the military aristocratic aspect every thing bears here, it is to be remembered that in the struggle the people of France have gained some thing—they have made some progress towards that state which they will probably one day arrive at.—they have gained some idea of what a Jury is in criminal cases.—they have destroyed the privileged Orders & the power of the Clergy.—industry is more extended & better rewarded & merchants & tradesmen are in more repute.—however unmeaning & misapplied at present it may appear, yet the very existence & use of the term of “Citizen” will have an effect, & the uncommon rise & happiness of our own country, will be to them an Example too powerful to be unattended to.—I have no doubt the corruption, outrage & cruelty of the former Systems in France, have under the name of Liberty, done a great deal to injure the cause of true republicanism, but I still think that so powerful & iresistible are it’s principles, that when the reign of Terror & it’s cruelties come to be a little forgotten the true Light will yet shine in France & dissipate all the Mists that may obscure it.—although the general opinion here is against it, I must confess I cannot but have some hope from Bonaparte.—his pursuit & passion is Glory—in his military career he has attained the summit of fame.—he has by his Valour & talents saved France from the grasp of it’s external Enemies.—if, when she is in a condition to receive it, he adds to this, the true Glory of giving her a constitution something like our own his fame will be without a rival.—he will still continue unquestionably her Executive & with substantially the same power or nearly the same he possesses at present but held by a different & more palatable tenure—his then fellow citizens will rejoice in the recollection of his Virtue & talents & like our President he will have occasion for no Guards but the hearts & affections of his countrymen.—Feeling great respect for the character of Buonaparte I cannot, but continue to have this confidence in him.—I was introduced to him yesterday & judging as I always do a great deal by the countenance of celebrated men, I am much mistaken, if he lives, if he does not at a proper time & when it is safe to do so take the road which alone leads to true glory.—his countenance is a good one—all the portraits you have seen are unlike him—Marbois is now Minister of Finance—La Forest at the head of the Post office. & Otto, as you already know, goes to America.—it is singular I found the only three french men I intimately knew in our own country, all high in power here.—My time has been incessantly & laboriously employed since my arrival in Europe in examining & searching into every thing respecting the Arts, agriculture modes of life & government of the countries I have passed & in comparing them with our own.—my notes already amount to Volumes & the description of the places & things I have seen form a little Library.—if I have time when I get a little settled to form a Journal of what I have seen in Holland, the low Countries & France & hope to see in Spain, I trust it will not be unentertaining to you.—I arrived at the Hague just after their Directory had closed the Door of their Legislature & was in Paris when Peace was concluded—two interesting periods for these countries.—you will do me a favour to make my affectionate compliments to my good friend Mr Madison & Mr Gallatin: Mr Nicholas Mrs: Baldwin & Brown & General Mason & to believe me with the most sincere & profound Esteem regard & Respect Dear Sir Yours Truly
Charles Pinckney
I propose to leave this in a very few days for Madrid.—
